




AGREEMENT RELATING TO
SALE AND ASSIGNMENT OF MEMBERSHIP INTEREST


This AGREEMENT RELATING TO SALE AND ASSIGNMENT OF MEMBERSHIP INTEREST (the
“Agreement”) is made as of this 13th day of December, 2013, by and between NEW
VALLEY REAL ESTATE LLC (“NV”) and PRUDENTIAL REAL ESTATE FINANCIAL SERVICES OF
AMERICA, INC. (“Seller”) (together, NV and Seller are the “Parties”).


Recitals


A.    Seller is a member of Douglas Elliman Realty , LLC formerly known as
Montauk Battery Realty, LLC (the “Company”) and, along with Dorothy Herman
(“Herman”), DTHY Realty, Inc. (“DTHY”), NV (formerly known as New Valley Real
Estate Corporation), New Valley Mortgage Corporation n/k/a New Valley Mortgage
LLC (“NV Mortgage”) (collectively, along with Seller, the “Members”), is a party
to the Operating Agreement of the Company dated December 17, 2002, as amended
(the “Operating Agreement”).
B.    On or about January 9, 2013, Seller filed with the American Arbitration
Association a demand for arbitration and Statement of Claim against the Company
and other respondents seeking certain forms of relief. On the same day, Seller
sent a letter demanding that the Company purchase its entire 20.59% membership
interest in the Company (“the Interest”) in accordance with Section 15.5 of the
Operating Agreement. The arbitration was assigned AAA Case No. 13 115 00077 13
(the “Arbitration”). On or about February 8, 2013, the Company and the other
respondents therein filed a response to Seller’s original Statement of Claim. On
or about May 22, 2013, Seller filed an Amended Statement of Claim. On or about
June 18, 2013, the Company and the other respondents therein filed an answering
statement to the Amended Statement of Claim.
C.    Seller, the Company, Herman, DTHY, NV, NV Mortgage and the other persons
named as parties thereto will as a condition to the Closing of this Agreement,
execute and deliver that certain Settlement Agreement and Mutual Release in the
form of Exhibit A hereto (the “Settlement Agreement”). The terms of the
Settlement Agreement are incorporated by reference herein.
D.    In connection with the Settlement Agreement, Seller desires to sell and
assign the Interest to NV, and the Company and NV desire that NV accept such
assignment and acquire the Interest from Seller, on and subject to the terms set
forth herein.
E.    Seller, Herman, DTHY, NV, and NV Mortgage, as the Members of the Company,
desire to approve the sale and assignment contemplated herein.

2707264.8

--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, NV and Seller agree as follows:


1.    SALE AND ASSIGNMENT. Subject to the terms and conditions hereof, Seller
hereby sells and assigns the Interest, free and clear of all liens, claims and
encumbrances, to NV and NV hereby purchases the Interest, free and clear of all
liens, claims and encumbrances from Seller, at a purchase price (the “Purchase
Price”) of Sixty Million Dollars ($60,000,000), paid by wire transfer of
immediately available funds to the following account:
Account Name: Prudential Real Estate Financial Services of America
Account No.: 304 238 244
Bank Name: JP Morgan Chase
ABA No.: 021-000-021
Reference: D. Elliman Sale and Assignment


2.    SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents, warrants and
covenants to NV as follows, effective as of the date hereof:
2.1    Ownership of Interests. Seller is the sole record and beneficial owner of
the Interest and, upon delivery of the Consent (as defined below), has the right
to sell, and is hereby selling and assigning, the Interest free and clear of any
and all liens, claims, encumbrances, pledges or restrictions of any kind
whatsoever.
2.2    Authority; Binding Nature of Agreement. Subject to the delivery of the
Consent, Seller has all necessary right, authority and capacity to enter into
this Agreement and to carry out its obligations hereunder. Subject to the
delivery of the Consent, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by Seller and no other proceedings on the part of Seller are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement constitutes the legal,
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms.
2.3    No Breach. Seller’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not:
(i)    violate any judgment, order, injunction, decree or award against, or
binding upon Seller or the Interest;
(ii)    subject to the delivery of the Consent, violate, conflict with or
otherwise breach the terms of any instrument, agreement or understanding,
written or oral, to which Seller is a party or is or the Interest is otherwise
bound; or
(iii)    violate any law or regulation of any jurisdiction relating to Seller or
the Interest.

2    

--------------------------------------------------------------------------------




2.4    Compliance with Law; No Claims. As of the date of this Agreement, Seller
is not aware of any current or threatened claim against the Company, its
Managers or its Members by any party which could have a material adverse effect
on the Company, other than that certain action entitled BRER Affiliates LLC v.
Douglas Elliman Commercial, LLC et al., Case No. 30-2013-00666361-CU-BC-CIC
(California Superior Court, County of Orange) filed on August 1, 2013. The
representation and warranty contained in this Section 2.4 shall not apply, and
NV shall have no claim of breach against Seller, with respect to any matter of
which the Company is, as of the date hereof, aware.
2.5    Untrue or Omitted Facts.
(i)     No representation, warranty or statement by Seller in this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary in order to make such representation, warranty or statement not
misleading.


(ii)     There is no unfulfilled agreement or commitment made by Seller for or
on behalf of the Company; and there is no liability or obligation incurred on
behalf of the Company by Seller.


2.6    No Further Interest. Upon the Closing (as hereinafter defined) the Seller
(a) will cease to be a member of the Company and will cease to be a party to the
Operating Agreement, (b) will have no voting, economic, beneficial or any other
interest in, or rights with respect to, the Company (except for rights arising
under this Agreement or the Settlement Agreement) whether arising under the
Operating Agreement or otherwise and (c) will cease to have the right to
designate a manager to the Board of Managers of the Company. The Operating
Agreement shall be deemed amended accordingly.
3.    NV’S REPRESENTATIONS AND WARRANTIES. NV represents, warrants and covenants
to Seller as follows, effective as of the date hereof:
3.1    Authority; Binding Nature of Agreement. Subject to the execution and
delivery of the Consent and Resolutions (as hereinafter defined), NV has all
necessary right, authority and capacity to enter into this Agreement and to
carry out its obligations hereunder. Subject to the execution and delivery of
the Consent and the Resolutions, the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by NV and no other proceedings on the part of NV are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement constitutes the legal,
valid and binding agreement of NV, enforceable against NV in accordance with its
terms.
3.2    No Breach. NV’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not:
(iv)     violate any judgment, order, injunction, decree or award against, or
binding upon NV;

3    

--------------------------------------------------------------------------------




(v)    subject to the execution and delivery of the Consent and Resolutions,
violate, conflict with or otherwise breach the terms of any instrument,
agreement or understanding, written or oral, to which NV is a party or is
otherwise bound; or
(vi)    violate any law or regulation of any jurisdiction relating to NV.
3.3    Untrue or Omitted Facts. No representation, warranty or statement by NV
in this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary in order to make such representation, warranty
or statement not misleading.
3.4    Investor Representations.
(a)    NV (i) is an “accredited investor” as that term is defined in Regulation
D adopted under the Securities Act of 1933, as amended (the “Securities Act”),
(ii) has knowledge in business and financial matters such that it is fully
capable of evaluating the risks and merits of an investment in the Interest, and
(iii) is able to bear the risk of a complete loss of its investment in the
Interest.
(b)    NV is purchasing the Interest for its own account for investment purposes
and not with the intent to make any distribution thereof.
(c)    NV understands that the Interest has not been registered under the
Securities Act or any applicable state securities laws and may not be reoffered,
resold, pledged or otherwise transferred directly or indirectly by the
undersigned, except in compliance with the registration requirements of such
laws or applicable exemptions therefrom.
(d)    NV (i) has an existing equity investment in the Company, (ii) has
affiliates that serve on the Company’s board of managers, and (iii) has
conducted its own due diligence and, subject to the terms of the Agreement,
including the representations, warranties and covenants contained therein, is in
possession of all information regarding the Company which it deems relevant in
connection with its purchase of the Interest.
4.    CLOSING. The closing of the transactions contemplated hereunder shall take
place simultaneous with the execution and delivery of this Agreement (the
“Closing” or “Closing Date”).
5.    ADDITIONAL DELIVERIES AT THE CLOSING. At the Closing, simultaneous with
the execution and delivery of this Agreement:
5.1    Seller and NV shall deliver to one another a fully executed Settlement
Agreement, which shall constitute the legal, valid and binding agreement of the
parties thereto, enforceable in accordance with its terms.
5.2    Seller and NV shall deliver to one another a fully executed member
consent in the form of Exhibit B hereto (the “Consent”).
5.3    Seller shall deliver to the Company a letter pursuant to which the Seller
acknowledges it is no longer a member of the Company or a party to the Operating
Agreement, the Seller’s designee

4    

--------------------------------------------------------------------------------




to the Board of Managers of the Company resigns his position thereon and the
Seller acknowledges that it is no longer entitled to designate a Manager of the
Company.
5.4    NV shall deliver (and Seller shall cooperate with respect to) a unanimous
written consent or other appropriate resolutions (“Resolutions”) of the Board of
Managers of the Company approving the Settlement Agreement, this Agreement, and
the transactions contemplated thereby and hereby.
6.    SURVIVAL. All representations, warranties, covenants and agreements of
each Party hereunder shall survive the Closing.
7.    EXPENSES. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring said fees, costs or expenses; provided, however, that in any dispute
arising from this Agreement, the prevailing Party shall be entitled to
reimbursement from the other Party of reasonable attorneys’ fees and costs
incurred in connection with the resolution thereof.
8.    BINDING AGREEMENT. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective, successors and assigns, provided
that this Agreement may not be assigned by either Party without the consent of
the other Party.
9.    GOVERNING LAW. This Agreement is deemed entered into in the State of New
York, where the Parties maintain a substantial physical presence, and shall be
construed and interpreted in accordance with the laws of the State of New York.
10.    ENTIRE AGREEMENT. This Agreement and the Settlement Agreement contain the
entire agreement between the Parties hereto. The terms of this Agreement and the
Settlement Agreement are contractual and may not be modified orally except by a
written instrument duly signed by each and every party hereto or thereto, as
applicable.
11.    JURISDICTION. Each Party hereto hereby irrevocably and unconditionally:
(i) consents and submits for itself and its property in any action relating to
this Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the federal courts located within the
Southern District of New York and state courts located within the County of New
York in the State of New York; (ii) consents that any such action or proceeding
may be brought in such courts, and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (iii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to any party hereto at its or his address set forth in Section
12 of this Agreement or at such other address of which the sender shall have
been previously notified in writing and in accordance with Section 12; and (iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law.
12.    NOTICES. All notices, consents, demands, or other communications required
or permitted to be given pursuant to this Agreement shall be deemed sufficiently
given when delivered during

5    

--------------------------------------------------------------------------------




business hours to the appropriate location described below or three business
days after the posting thereof by United States first class, registered or
certified mail, return receipt requested, with postage fee prepaid and addressed
as follows:
Seller:
The Prudential Real Estate Financial Services of America, Inc.
c/o Prudential Capital Group
100 Mulberry Street, Gateway Center Three, Floor
18, NJ-05-18-03
Newark, NJ 07102-4077
Attn: Paul H. Procyk, Senior Vice President


and


c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attn: James Evert


NV:
New Valley Real Estate LLC
c/o Vector Group Ltd.
4400 Biscayne Blvd., 10th Floor
Miami, FL 33137
Attn: Marc Bell, Vice President and General Counsel


and




Douglas Elliman Realty, LLC
575 Madison Avenue
New York, NY 10022
Attn: Kenneth I Haber, Executive Vice President and General Counsel


With a copy to:


Brian K. Ziegler, Esq.
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, NY 11554



Any Party may change its address for notice or other communications at any time
by furnishing notice to the other Party in the manner described above.


13.    SEVERABILITY. If any provision of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and only to the extent such provision shall be held to be
invalid or unenforceable and shall not in any way affect

6    

--------------------------------------------------------------------------------




the validity or enforceability of the other provisions hereof, all of which
provisions are hereby declared severable, and this Agreement shall be carried
out as if such invalid or unenforceable provision or portion thereof was not
embodied herein.
14.    REPRESENTATION BY COUNSEL; INTERPRETATION. The Parties each acknowledge
that it has been represented by counsel, or has been afforded the opportunity to
be represented by counsel, in connection with this Agreement and the
transactions contemplated hereby. Accordingly, any rule or law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the Party that drafted it has no application and is
expressly waived by the Parties. The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the Parties
hereto.
15.    HEADINGS. The headings or captions in this Agreement are for convenience
of reference only and do not in any way modify, interpret or construe the intent
of the Parties or affect any of the provisions of this Agreement.
16.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original. Signatures hereto
which are transmitted via fax or PDF shall be deemed original signatures.
17.    INDEMNIFICATION. The Seller agrees to indemnify, defend and hold harmless
NV from and against any loss, liability, claim, damage or expenses (including
reasonable attorneys’ fees and expenses (collectively, “Losses”) which NV may
incur as a result of or in connection with any breach or inaccuracy of any
representation, warranty or covenant made by the Seller herein. NV agrees to
indemnify, defend and hold harmless the Seller from and against any Losses which
the Seller may incur as a result of or in connection with any breach or
inaccuracy of any representation or warranty made by NV herein.
18.    FURTHER ASSURANCES. The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents and (iii) to do such other acts and things, all as the other
Party may reasonably request for the purpose of accomplishing and/or completing
the sale and assignment of the Interest contemplated hereunder.
19.    JURY WAIVER. Each party hereto hereby knowingly, voluntarily and
intentionally waives any right to trial by jury in any action to enforce the
terms of this Agreement. The parties agree and consent that any such action to
enforce the terms of this Agreement shall be decided by a court without a jury,
and that any party to this Agreement may file an original counterpart or a copy
of this Section with any court as written evidence of the Parties’ express
waiver of their right to trial by jury. The Parties acknowledge that they have
had the opportunity to consult with counsel regarding this Section, that they
fully understand its terms, content and effect, and that they voluntarily and
knowingly agree to the terms of this Section. This waiver constitutes a material
inducement for the Parties to enter into this Agreement.


[Signature Page Follows.]

7    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.


NV:


NEW VALLEY REAL ESTATE LLC




By:  /s/ Howard M. Lorber           
Name:    Howard M. Lorber        
Title:      Manager       
Dated: December 13, 2013




SELLER:


PRUDENTIAL REAL ESTATE FINANCIAL SERVICES OF AMERICA, INC.


By:    /s/ Paul H. Procyk            
Name: Paul H. Procyk
Title: Vice President
Dated: December 13, 2013











--------------------------------------------------------------------------------




EXHIBIT A
SETTLEMENT AGREEMENT
(See attached)










--------------------------------------------------------------------------------




EXHIBIT B
MEMBER CONSENT


Reference is made to the Agreement Relating to the Sale and Assignment of
Membership Interests (the “Agreement”) dated December 13, 2013, by and between
New Valley Real Estate LLC and Prudential Real Estate Financial Services of
America, Inc. (“Seller”). The undersigned Members of Douglas Elliman Realty, LLC
(the “Company”) acknowledge that the Agreement may not comply with the
provisions of the Operating Agreement of the Company, as amended (the “Operating
Agreement”), insofar as the Operating Agreement addresses the sale and
assignment of the membership interest in the Company by the Seller (the “Sale
and Assignment”). Nonetheless, the undersigned hereby consent to the Sale and
Assignment on the terms set forth in the Agreement notwithstanding such
non-compliance.


PRUDENTIAL REAL ESTATE
FINANCIAL SERVICES OF AMERICA, INC.


By: _/s/ Paul H. Procyk_____    
Name:     Paul H. Procyk
Title:     Vice President
Dated: December 13, 2013

DOROTHY HERMAN


_/s/ Dorothy Herman _______    
Dated: December 13, 2013

DTHY REALTY, INC.


By: _/s/ Dorothy Herman ___
Name: Dorothy Herman
Title: President
Dated: December 13, 2013


NEW VALLEY REAL ESTATE LLC


By: _/s/ Howard M. Lorber
Name: Howard M. Lorber
Title: Manager
Dated: December 13, 2013

NEW VALLEY MORTGAGE LLC


By: _/s/ Howard M. Lorber
Name: Howard M. Lorber
Title: Manager
Dated: December 13, 2013


